                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS,                          )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )                     Case No. 3:20-cv-00641
                                           )                     Judge Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation; and               )
 MARRIOTT INTERNATIONAL, INC.,             )
 a Delaware Corporation,                   )
                                           )
       Defendants.                         )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                          )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )

                       JOINT STIPULATION OF DISMISSAL OF
                    DEFENDANT MARRIOTT INTERNATIONAL, INC.

         Plaintiff/Counter-Defendant The Lampo Group, LLC d/b/a Ramsey Solutions, a Tennessee

Limited Liability Company ("Plaintiff')
                          (“Plaintiff”) and Defendants/Counterclaimant, Marriott Hotel

Services, Inc. ("Marriott
               (“Marriott Hotel Services”),
                                Services"), a Delaware Corporation and Marriott International, Inc.

(“Marriott International”),
("Marriott International"), a Delaware Corporation, by and through their undersigned counsel

               “the Parties"),
(collectively, "the Parties”), stipulate and agree as follows:


{02124430.2 }
     Case 3:20-cv-00641 Document 29 Filed 10/12/20 Page 1 of 3 PageID #: 378
         1.                Defendants’, Marriott Hotel Services and Marriott International,
                Based upon Defendants',

representations that Marriott Hotel Services is the real party in interest, not Marriott International,

the Parties agree that all counts contained in Plaintiffs
                                               Plaintiff’s First Amended Complaint for Damages

against Defendant Marriott International are dismissed without prejudice. Each party is responsible

for its own costs, including attorneys'
                             attorneys’ fees. All counts against Defendant/Counterclaimant,

Marriott Hotel remain unchanged.

         2.     In furtherance of the Parties agreement, this Court is hereby requested to enter an

Order approving and adopting the Joint Stipulation. The form of said Order is attached hereto as

Exhibit "A."
        “A.”

 RUDNER LAW
 RUDNER LAW OFFICES
            OFFICES                                 PILLSBURY W
                                                    PILLSBURY   INTHROP S
                                                              WINTHROP    HAW P
                                                                        SHAW  PITTMAN
                                                                               ITTMAN LLP

 /s/        M. Rudner
 /5/ Steven M                                       /s/ Jennifer Altman
 Steven M. Rudner, admitted pro
                             pro hac vice           Ashley E. Cowgill, TN. Bar No. 033042
 John C. Josefsberg admitted pro
                             pro hac vice           500 Capitol Mall, Suite 1800
 12740 Hillcrest Road, Suite 240                    Sacramento, CA 95814
 Dallas, TX 75230
 Telephone: (214) 373-1900                          Jennifer Altman, admitted pro
                                                                              pro hac vice
 Facsimile: (214) 360-7845                          Markenzy Lapointe, admitted pro
                                                                                 pro hac vice
 Rudner@HotelLawyers.com                            600 Brickell Avenue, Suite 3100
 Josefsberg@HotelLawyers.com                        Miami, FL 33131

 and                                                Counsel for
                                                             for The Lampo Group, LLC d/b/a
                                                    Ramsey Solutions
 BONE MCALLESTER
 BONE MCALLESTER NORTON
                 NORTON PLLC
 Stephen J. Zralek, TN Bar No. 18971
 511 Union St., Ste. 1600
 Nashville, TN 37219
 Telephone: (615) 780-7975
 Facsimile: (615) 780-7976
 szralek@bonelaw.com

 Counsel for
          for Marriott Hotel Services, Inc. and
 Marriott International, Inc.




{02124430.2 }
     Case 3:20-cv-00641 Document 29 Filed 10/12/20 Page 2 of 3 PageID #: 379
                                CERTIFICATE OF SERVICE

       I certify that I served a copy of this document via ECF on the following counsel of record
on October 12, 2020:

Ashley E. Cowgill, Esq.
PILLSBURY WINTHROP SHAW PITTMAN LLP
500 Capitol Mall, Suite 1800
Sacramento, CA 95814

Jennifer Altman, Esq.
Markenzy Lapointe, Esq.
PILLSBURY WINTHROP SHAW PITTMAN LLP
600 Brickell Avenue, Suite 3100
Miami, FL 33131

                                                    /s/
                                                    /5/ Stephen J. Zralek




{02124430.2 }
     Case 3:20-cv-00641 Document 29 Filed 10/12/20 Page 3 of 3 PageID #: 380
